Citation Nr: 1532734	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection for the cause of the Veteran's death is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran had recognized guerrilla service from December 1944 to January 1946, and served in the Regular Philippine Army from January 1946 through June 1946. He died in October 2001. The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2009 Board decision denied the appellant's claim of entitlement to service connection for cause of the Veteran's death.  The appellant did not appeal this decision.  

2.  Evidence associated with the claims file subsequent to the August 2009 Board decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the appellant's claim of entitlement to service connection for cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  An August 2009 Board decision that denied the appellant's claim of entitlement to service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100(2014).

2.  The evidence received subsequent to the August 2009 Board decision is new and material and the claim of entitlement to service connection for cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal with respect to the application to reopen the cause of death claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The matter of whether service connection for cause of the Veteran's death on a de novo basis is warranted is the subject of the remand portion of this decision.

II.  Criteria and Analysis 

The evidence of record shows that the Veteran died in October 2001.  The immediate cause of death was cardiopulmonary arrest.  Senility and chronic bronchial asthma were listed as antecedent causes.  The appellant originally filed the claim for service connection for cause of the Veteran's death in November 2001.  A rating decision dated in July 2002 denied the appellant's claim.  The appellant appealed the rating decision and a July 2005 Board decision denied the claim on the basis that the medical evidence did not show cardiovascular disease, senility, or bronchial asthma during service or for many years after service, nor any competent evidence linking any of these disorders to service.  The Board also found that service connection was in effect at 100 percent for schizophrenia at the time of the Veteran's death; however, the evidence did not demonstrate that the Veteran's fatal heart disease, senility, or chronic bronchial asthma was caused by or aggravated by the Veteran's schizophrenia, nor did it show that the Veteran's schizophrenia substantially or materially contributed to the Veteran's death or affected a vital organ.  The appellant did not appeal the July 2005 Board hearing.  Thus, the July 2005 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  Thereafter, the appellant filed another service connection claim for cause of the Veteran's death in August 2005.  A March 2006 rating decision denied the appellant's claim as the evidence did not show that new and material evidence was received to reopen the claim.  An August 2009 Board decision denied the appellant's request to reopen the claim for cause of the Veteran's death as the evidence received since the July 2005 Board decision was either redundant of evidence previously received or by itself or together with evidence previously of record did not raise a reasonable possibility of substantiating the claim.  The evidence of record at the time of the August 2009 Board decision consisted of service treatment records, a July 1965 VA examination, September 2004 VA medical opinion, and lay statements from the appellant.  The appellant did not appeal this decision.  Thus, the August 2009 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104 (2014); 38 C.F.R. § 20.1100 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The appellant submitted a service connection claim for cause of the Veteran's death in February 2012.  Evidence associated with the claims file since the August 2009 Board decision includes lay statements from the appellant, her family, and her friends.  The evidence received since the August 2009 Board decision is new in that it was not of record at the time of the decision.  Specifically, the lay statements by the appellant and two friends that the Veteran lived with after discharge from military service in 1947 assert that soon after the Veteran was discharged from service they noticed the Veteran had a bad cough and complained of chest pain and he continued to experience these symptoms throughout his life.  This evidence is neither cumulative nor redundant of the evidence of record in August 2009 and it raises a reasonable possibility of substantiating the Veteran's claim in that the Veteran had coughing and chest pain (symptoms of asthma) soon after discharge from military service with continuous symptoms until his death in 2001.  This evidence addresses the missing element of relating the antecedent cause of death of chronic bronchial asthma to service through recurrent symptoms until the diagnosis of the claimed disorder.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating such claim.  See 38 C.F.R. § 3.156(a).  This evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the appellant's claim of entitlement to cause of the Veteran's death is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cause of the Veteran's death is reopened, and the appeal is granted to that extent only.


REMAND

The evidence of record shows that the Veteran's wife and friends of the Veteran observed that the Veteran had symptoms of coughing and he complained of chest pain in 1947 soon after discharge from military service with continuous or recurrent symptoms until his death October 2001.  A July 1965 VA examination also documents that the Veteran reported experiencing coughing and chest pain.  The claims file does not contain a medical opinion on whether these symptoms are related to the Veteran's diagnosis of chronic bronchial asthma.  In light of the foregoing, a VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion by an appropriate medical specialist to determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's coughing and chest pain in 1947 that continued until his death in 2001 are symptoms of his chronic bronchial asthma, and if so, whether it is at least as likely as not that it is related to active military service to include any symptoms shown in service.  

The medical specialist must provide an explanation in support of any opinions.  If the medical specialist determines that they cannot provide an opinion because such a connection would involve pure speculation or remote possibility, he or she should provide an explanation for such opinion, to include what additional information, if any, would assist in the provision of such opinion, or whether such an opinion is beyond medical expertise.  

2. Upon completion of the foregoing, readjudicate the appellant's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


